UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-6371


ORLANDO FOREMAN,

                Petitioner - Appellant,

          v.

TIMOTHY S. STEWART, Warden; U.S. PAROLE COMMISSION,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:13-cv-01377-DKC)


Submitted:   June 19, 2014                    Decided: June 23, 2014


Before NIEMEYER, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Orlando Foreman,    Appellant Pro Se.   Jakarra      Jenise Jones,
Assistant United    States Attorney, Baltimore,      Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Orlando   Foreman,     a   federal    prisoner,     appeals      the

district court’s order denying relief on his 28 U.S.C. § 2241

(2012)   petition.    We   have   reviewed      the   record   and   find   no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.      Foreman v. Stewart, No. 8:13-cv-01377-

DKC (D. Md. Feb. 25, 2014).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                     AFFIRMED




                                      2